IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ROBERT M. MATESIC, AN                   : No. 81 WM 2021
INCAPACITATED PERSON                           :
                                               :
                                               :
PETITION OF: NADA JORDAN AND                   :
RICHARD S. MATESIC                             :

IN RE: ROBERT M. MATESIC, AN                   : No. 82 WM 2021
INCAPACITATED PERSON                           :
                                               :
                                               :
PETITION OF: NADA JORDAN AND                   :
RICHARD S. MATESIC                             :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of April, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.